JAGGARD, J.
■ Plaintiff having paid admission to the football game between the University of Chicago and the University of Minnesota on November 2, 1907, was injured by the collapse of the platform on which he was standing. He brought this action for injuries then sustained. The principal question in this appeal is, whether the action was properly brought against defendant and appellant, the University of Minnesota Athletic Association, under section 4068, R. L. 1905. That section is as follows: “Actions against partnership, etc. — When two or more persons transact business as associates and under a common name, whether such name comprise the names of such persons or not, they may be sued by such common name, and the summons may be served on one or more of them. The judgment in such case shall bind the joint *425property of all the associates, the same as though all had been named as defendants.”
We are of opinion that defendant was a branch or department of the University of Minnesota, and this action, therefore, does not lie. In 1905 the board of regents of the University adopted a resolution establishing the university council, which was authorized to appoint “a committee on athletics.” That council is a body composed of the deans of all the faculties, together with one member for each four hundred students or major fraction thereof, and a general representative of the alumni association. It appoints a committee of five members, all taken from the different college faculties. That athletic committee, it was provided, “shall have supervision of Northrup Field, the grandstand and seats thereon. They shall satisfy themselves of the safety of all stands before allowing them to be used.” It was “given entire control of University athletics, subject to the constant revision and ratification .of the university council.” No students were members of this committee. There was also “an athletic board of control.” By resolution of the university council in 1906 it was provided “that all proposed expenditures, after being recommended by the board of control, shall be submitted for approval to the athletic committee, and no expenditures shall be made and no debts shall be incurred without such approval.” That board is composed of seven student members, elected annually on vote of the student body and the professors, two faculty members elected by the council committee of five, and two members elected by the alumni association. The two faculty members were, by virtue of their office or position upon the athletic board of •control, chairman of the ticket committee and chairman of the auditing committee. The action of the board of control was, however, supervised by the council committee of five, and this in turn by the university council, and this in turn by the board of regents. No student member received any salary or compensation. Members of the association could not participate nor share in any profits or receipts de-, rived from the exhibits given. The athletic association had no stockholders and owned no property of any kind. Northrup Field, its seats, grounds, stands, and paraphernalia for conducting athletic contests, belonged to the University. The sole source of revenue is the gate receipts from athletic- exhibitions. The treasurer of the University has *426always acted as the treasurer of the athletic association. He kept a separate account of these funds which were the property of the University. Any accumulations of these funds, not used for the ordinary expenses of the association, have gone to the improvement of Northrup Field; and it is proposed to use the immediate surplus for putting in swimming pools, running tracks, and other permanent improvements.
It is evident, from this statement of facts, that the board of control was a mere agency of the University. Its ultimate creator was not the students, but the regents. It owed its origin immediately to the faculty committee of five. They had the power at any time to change or abolish it. Not only did the property it used belong to the University, but also the receipts. It could contract no indebtedness and pay no bills without the approval of the faculty committee. That the student body, graduate and alumni, was given a voice, was consistent with the promotion of the distinctive purposes of the University, and in no wise tended to constitute the board of control a partnership or ordinary commercial association. The board of control resembled many organizations current in colleges and schools, whereby the authorities of the educational institution retain ultimate, absolute control, but enlist the interest, sympathy, and support of the student body by giving to members elected from it representative and limited power. Thus there are the college clubs, the title to which is in the institution, which are managed by the faculty, and yet on the house and other committees of which the students have representation. Such building is as much a part of the University as its main building. No taxes are paid upon it. Police regulations apply to it, equally and no more than to other University structures. So it often, but not always, occurs that students are given a corresponding representation in the management of military affairs in large schools. None the less the armory and other property belong to the University.
On the other hand, there are many institutions connected with the University which are purely private and subject to ordinary laws. The average college fraternity is a good example. Often it owns its own building, or rents one from private parties, which is subject to taxation as is other private property. It incurs its liabilities and is respon*427sible for them, as is any other private organization. Teachers are usually members but in a private capacity only.
In Scott v. University, 152 Mich. 684, 116 N. W. 624, 17 L. R. A. (N. S.) 234, a spectator was injured a.t an athletic contest by the collapse of a stand. The trial court directed a verdict for defendant. A new trial was granted. In that case, however, it was held that the “association was simply the student in another form.” The regents exercised no control of the funds of the association, except that there should be a proper auditing of accounts. There was, in brief, no testimony corresponding to that presented by this record, showing that the association was a mere agency or instrumentality of the regents.
It follows that the defendant was neither a partnership, nor a corporation, nor a voluntary association of individuals transacting business. It was a branch of the University, and was not proper party defendant.
Reversed.